IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-10-00208-CV

                   IN RE TEJUAN DEMARCUS MCGOWAN



                                  Original Proceeding


                          MEMORANDUM OPINION


        Relator, Tejuan DeMarcus McGowan, presented for filing a motion for leave to

file a petition for writ of mandamus, a petition for writ of mandamus, and a declaration

of inability to pay cost. We use Rule 2 to suspend the application of Rule 20.1 and allow

McGowan to proceed without advance payment of cost. See TEX. R. APP. P. 2; 20.1 (d),

(e), & (f).

        The petition for writ of mandamus is denied.

        Further, the motion for leave to file the petition is dismissed as moot. The

requirement for a motion for leave to file a petition is no longer required by the Rules of

Appellate Procedure. See Comment to TEX. R. APP. P. 52.

        Finally, absent a specific exemption, the Clerk of the Court must collect filing fees

at the time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX.
R. APP. P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also

TEX. R. APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. § 51.207(b); §

51.941(a) (Vernon 2005); and § 51.208 (Vernon Supp. 2009).         Above, we allowed

McGowan to proceed with filing his petition for writ of mandamus without advance

payment of cost. Allowing a party to proceed without the advance payment of cost

does not, however, relieve the party against whom cost are assessed from the obligation

to pay those cost. Further, the write-off of the fees from the accounts receivable of the

Court in no way eliminates or reduces the fees owed by the person against whom they

are assessed. Under this circumstance, we order the Clerk to write off all unpaid fees in

this proceeding.



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Pet. denied
Opinion delivered and filed June 30, 2010
[OT06]




In re McGowan                                                                      Page 2